yeaDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 4-19 are currently pending.
All claims stand rejected.

Response to Arguments
Applicant remarks on page 11 of Applicant’s responses filed 09/24/2021 that Sorenson does not disclose motion analysis including captured images of an implant within a patient and on page 12 that one of ordinary skill would not combine the teachings of Carson, Roy and Sorenson to arrive at the invention. 
Examiner respectfully disagrees to Applicant’s assertions.
The argument that Sorenson does not include captured images of the implant appears to disregard that Carson already teaches this step as disclosed in paragraphs 149-151 which indicate capturing images of the implant, once the implant is in place. Sorenson is relied upon to teach the synchronization step, which is that a time factor that defines temporal relationship between the two types of data collected. Such a combination does arrive at the instant application as all the elements of the claim are adequately taught by the combination of Carson, Roy and Sorenson. 
Applicant further remarks on page 13 that Sevrain does not teach the first segment as configured to be folded toward the second segment via the hinge and configured to be unfolded and locked with the first segment being planar to the second segment with the lock for fixation to the bone during implantation. 

As a matter of initial discussion, the prosthetic implant, reproduced below has plates 10 and 12, which includes sections that are planar to each other. 

    PNG
    media_image1.png
    619
    479
    media_image1.png
    Greyscale

Furthermore, the whole point of the providing a hinge between the plates, as explained in paragraph 42, is to allow the plates to be folded toward each other. 
Therefore Applicant’s arguments not persuasive and the claims stand rejected.
	
Withdrawn Objections
Pursuant of Applicant’s responses filed 09/24/2021, the objection made to the Specification has been withdrawn. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
Adjustment instrument of claim 5. 
Mechanical actuation portion and instrument in claim 14
For the means plus function of adjustment instrument of claim 5, the specification (P.G. Pub. Version) discloses actuator of fig. 14 and paragraph 125.
For means plus function of mechanical actuation portion and instrument in claim 14, the specification discloses a robot in paragraph 122.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carson, P.C., US 20030069591, hereafter referred as “Carson” in view of Roy, et al., US 20020049394, hereafter referred to as “Roy” and Sorensen et al., US 20040102814, hereafter referred to as “Sorensen”.

Regarding claim 1, Carson teaches a method for tuning an implant positioned within a patient (paragraph 7), said method comprising: 
implanting an implant (implant) during an operative procedure (see paragraph 148); 
analyzing an operation of the implant implanted within the patient including conducting a post-operative exam of the implant implanted within the patient, wherein the post-operative exam includes a motion analysis on the operation of the implant positioned within the patient (see paragraph 151 for the post-operative motion assessment of the implant performance); 
determining if any adjustment of the implant is necessary based upon the motion analysis (paragraph 152 indicates determining if placements of the implant is within acceptable limits); and 
adjusting the implant while the implant is positioned within the patient, wherein upon adjusting the implant, the implant provides improved performance (paragraph 152 indicates adjusting the implant if necessary to an acceptable alignment and performance).
wherein the motion analysis is an image-based motion analysis (see paragraph 151 for the display of the implant in the region of interest during assessment) and includes capturing images of the implant positioned within the patient (paragraph 149 indicates imaging the region of interest once the implants are installed) during motion of the patient implant to observe the implant in operation and during a static condition of the patient implant to observe the implant in operation (paragraph 151 indicates tracking relative motions of the implants). 
Carson does not explicitly teach that the motion analysis is a sensor based motion analysis and includes taking readings from parameter sensors located within the implant or from parameter sensors attached to the patient during the motion analysis.
However, Roy teaches an implant load assessment system (see figs. 1 and 2) including a pressure sensor assembly (40 of fig. 2 and paragraph 40) for detecting pressure data and a strain gauge 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Carson to combine its image based analyses with Roy’s sensor based analyses to effectively assess the biomechanical performance of the implant. See paragraph 66 of Roy.
Carson in view of Roy fail to teach wherein at least some of the captured images of the implant positioned within the patient and a least some of the parameter readings are synchronized in time to provide information on when the parameter readings were captured relative to the corresponding captured images of the implant positioned within the patient.
However, Sorensen teaches a system for evaluating performance of an implantable medical device which monitors at least a first parameter and an internal sensor that provides a second internally detected parameter, and including a user interface to select among the parameters detected by the implantable medical device and internal sensor to produce one or more correlated real -time visual images on the display of the plurality of internally detected parameters to thereby allow the medical professional to simultaneously evaluate and compare the plurality of parameters (see claim 15) wherein at least some of the captured data (see three-axis acceleration summary from the position 108 in paragraph 70) and a least some of the parameter readings (see surface ECG waveform and intracardiac electrogram (IEGM) waveform data in paragraph 70) are synchronized in time to provide information on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Carson’s process as modified by Roy, which provides for captured images of the implant in the patient (see paragraph 151 for the display of the implant in the region of interest during assessment) to include Sorensen’s steps of simultaneously presenting correlated data from different devices the way Sorensen teaches for improved diagnosis. See paragraph 12 of Sorensen. 

Regarding claim 8, Carson in view of Roy teaches all the limitations of claim 1 above.
Carson further teaches wherein adjusting the implant is a real-time adaptive adjustment of the implant without any outside intervention (see paragraph 152 for the adjustments of the implant performed during surgery without outside intervention).

s 4-7 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carson in view of Roy and Sorensen, as applied to claim 8 above, and further in view of Zacouto, et al., US 20020151978, hereafter referred to as “Zacouto”.

Regarding claim 4, Carson in view of Roy and Sorensen teaches all the limitations of claim 1 above.
Carson in view of Roy and Sorensen does not teach wherein adjusting the implant includes performing a minimally invasive adjustment by engaging an adjustment mechanism within the implant with an adjustment instrument.
However, Zacouto teaches an intervertebral implant (see implant of fig. 13) wherein adjusting the implant includes performing a minimally invasive adjustment by engaging an adjustment mechanism (see paragraphs 362-363).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Carson’s system as modified by Roy and Sorensen, with Zacouto’s remote control system to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Regarding claim 5, Carson in view of Roy and Sorensen teaches all the limitations of claim 1 above.
Zacouto further teaches wherein the adjustment instrument (implant 305) actuates an adjustment portion (the rods) within the implant to adjust the orientation of the implant within the patient (see paragraphs 265-267);
wherein the adjustment instrument engages the implant to at least deliver a fluid or release a fluid within the implant (see paragraph 65).


Regarding claim 6, Carson in view of Roy and Sorensen teaches all the limitations of claim 1 above.
Carson in view of Roy and Sorensen does not teach wherein adjusting the implant includes adjusting the implant telemetrically in a non-surgical procedure by wirelessly actuating a driver within the implant to adjust performance of the implant positioned within the patient. 
However, Zacouto teaches remotely controlling the implants by sending radiofrequency signals (see paragraph 359, 362 and fig. 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Carson’s system as modified by Roy and Sorensen with Zacouto’s remote control system to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Regarding claim 7, Carson in view of Roy, Sorensen and Zacouto teaches all the limitations of claim 6 above.
Zacouto further teaches wherein the wireless actuation of the driver further includes wirelessly activating an active driver positioned within the implant (see paragraph 359 and 362 and fig. 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Carson’s system as modified by Roy and Sorensen with 

Regarding claim 9, Carson in view of Roy and Sorensen teaches all the limitations of claim 1 above.
Carson in view of Roy and Sorensen fails to teach a plurality of implants positioned within the patient; and adaptively adjusting the plurality of implants with a single controller positioned within the patient.
However, Zacouto teaches a plurality of implants positioned within the patient (see fig. 13 and 48); and adaptively adjusting the plurality of implants with a single controller positioned within the patient (see paragraphs 359-362).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Carson’s system as modified by Roy and Sorensen with Zacouto’s remote control system to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Regarding claim 10, Carson in view of Roy and Sorensen teaches all the limitations of claim 1 above.
Carson in view of Roy fails to teach providing communication between the plurality of implants.
However, Zacouto teaches multiple implants in communication in paragraphs 355-356 and fig. 48. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Carson’s system as modified by Roy and Sorensen with .

Claims 11, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlapfer, et al., US 20020055741, “Schlapfer”, in view of Sevrain, L.C., US 20030229348, hereafter referred to as “Sevrain”. 

Regarding claim 11, Schlapfer teaches a tunable implant positioned within a patient (see fig. 1), said tunable implant comprising: 
a securing mechanism (bone fixation device 4 of fig. 1) operable to secure said implant within the patient (paragraph 29 and fig. 1), 
the securing mechanism (bone fixation device 4) includes a support plate defining a first surface (common surface 71 of fig. 1 and paragraph 29, which is along a surface of the bone)   and a flange (bottom surface 29 in fig. 2 and paragraph 29) defining a second surface extending at an angle relative to the first surface (see paragraph 29 for the bottom surface 29 extending perpendicular to the surface of the bone and the common surface 71), 
the flange (bottom surface 29) is operable to engage a side of a bone of the patient (see fig. 2 and paragraph 29); 
an actuation portion (cranial bone plate 5 and caudal bone plate 6) operable to permit said tunable implant to move (see paragraph 65 for the adjustment of the distance between the plates); and 
an adjustable portion (longitudinal carrier 7) operable to permit adjustment of said tunable implant after said tunable implant is positioned within the patient (see paragraph 29), 
wherein upon adjusting the implant, the implant provides improved performance (see paragraph 116).

Schlapfer  does not teach that the first segment and a second segment are connected with a hinge and configured to enable the tunable implant to be folded in a manner to make said tunable implant substantially smaller than in an unfolded state, 
wherein said first segment is configured to be folded towards said second segment via said hinge, and configured to be unfolded.
However, Sevrain teaches a support plate (see the disc prosthesis P in figs. 1A-1E) includes a first segment (plate 10 with lower arm 18) and a second segment (plate 12 with lower arm 20) connected with a hinge (apex 22) and configured to enable the tunable implant to be folded in a manner to make said tunable implant substantially smaller than in an unfolded state (see the folding of the prosthesis, from a less folded state in fig. 1C to a more folded state in fig. 1E), 
wherein said first segment is configured to be folded towards said second segment via said hinge and configured to be unfolded for fixation to the bone during implantation (see paragraph 42 that describes that by way of a spring biasing the arms 18 and 20 are forced to apart when the joint 16 is returned to its’ rest position, which involves pushing the arms 18 and 20 apart).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Schlapfer’s implant with Sevrain’s disc prosthesis to reduce instances of implant failure and improve the positioning of the implant. See paragraph 18 of Sevrain. 

Regarding claim 12, Schlapfer in view of Sevrain teaches all the limitations of claim 11 above.


Regarding claim 14, Schlapfer in view of Sevrain teaches all the limitations of claim 11 above. 
Schlapfer also teaches wherein said actuation portion is a mechanical actuation portion operable to be actuated by an instrument during a minimally invasive procedure (see paragraph 33 for the compression and distraction of the bone fixation device 4).

Claims 13, 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlapfer in view of Sevrain, as applied to claim 11 above, and further in view of Zacouto. 

Regarding claim 13, Schlapfer in view of Sevrain teaches all the limitations of claim 11 above. 
Schlapfer in view of Sevrain does not teach wherein said actuation portion includes a bladder portion operable to permit said tunable implant to move relative to bone.
However, Zacouto teaches expandable and deformable bellows 315 in fig. 14 for adjusting the implant. (See paragraph 264). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Schlapfer, as modified by Sevrain, to use Zacouto’s remote control to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Regarding claim 15, Schlapfer in view of Sevrain teaches all the limitations of claim 11 above. 

However, Zacouto teaches an actuator operable to be actuated telemetrically in a non-surgical procedure (see remote control of implanted devices by actuating valves to adjust configuration of the implanted elements in paragraph 362).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Schlapfer, as modified by Sevrain, to use Zacouto’s remote control to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Regarding claim 16, Schlapfer in view of Sevrainand Zacouto teaches all the limitations of claim 15 above.
Schlapfer further teaches wherein said actuation portion includes a hinged region (see hinged joint in paragraph 66) and an adjustable screw (a straining screw 14) wherein said actuator is operable to telemetrically adjust said adjustable screw during the non-surgical procedure (see paragraphs 65 and 116).

Regarding claim 17, Schlapfer in view of Sevrain, Zacouto teaches all the limitations of claim 13 above.
Zacouto further teaches wherein said bladder portion includes a plurality of bladders (see fig. 14 for 311, 309 and 308), wherein said actuation portion includes a bladder control system (paragraph 269 for the valves) operable to adjust pressure within each of said plurality of bladders (see paragraph 269).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Schlapfer, as modified by Sevrain to use Zacouto’s remote 

Regarding claim 18, Schlapfer in view of Sevrainand Zacouto teaches all the limitations of claim 13 above.
Zacouto further teaches wherein said bladder control system is an active control system (the control of fluid into and out of the bellows using the valves in paragraph 269-270). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Schlapfer as modified by Sevrain to use Zacouto’s remote control to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Regarding claim 19, Schlapfer in view of Sevrain teaches all the limitations of claim 11 above. 
Schlapfer in view of Sevrain does not teach a plurality of tunable implants, each including said securing mechanism, said actuation portion and said adjustable portion; and at least one controller operable to control adjustment in each of said plurality of tunable implants).
However, Zacouto teaches a plurality of tunable implants (see fig. 13), each including said securing mechanism (see fixation of the implants to the vertebrae in fig. 13), said actuation portion (305 of fig. 13) and said adjustment portion (rods 301 of fig. 13); and at least one controller (remote control of paragraph 362) operable to control adjustment in each of said plurality of tunable implants (see paragraph 362).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Schlapfer as modified by Sevrain to use Zacouto’s remote . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793